Exhibit 10.2

STOCK ISSUANCE AGREEMENT

THIS STOCK ISSUANCE AGREEMENT (“Agreement”) is made and entered into as of
June 5, 2012 (the “Effective Date”), by and among Oragenics, Inc., a Florida
corporation (the “Company”) and Intrexon Corporation, a Virginia corporation
(“Intrexon”).

A. Concurrently with the execution of this Agreement, the Company is entering
into an Exclusive Channel Collaboration Agreement with Intrexon (the “Channel
Agreement”), pursuant to which Intrexon is licensing the rights to certain
technology to the Company; and

B. In consideration of Intrexon’s license to the Company under the Channel
Agreement, the Company has agreed to issue to Intrexon certain shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”) in
accordance with the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Intrexon hereby agree as follows:

SECTION 1. AUTHORIZATION OF ISSUANCE OF SHARES.

1.1 Technology Access Fee Shares. Subject to the terms and conditions of this
Agreement, the Company has authorized the issuance to Intrexon of 4,392,425
shares of the Company’s Common Stock, “Technology Access Fee Shares”) at the
Technology Access Fee Shares Closing (as hereinafter defined).

1.2 Milestones. Subject to the terms and conditions of this Agreement and the
Channel Agreement, upon the attainment of the commercialization milestones as
set forth below, and with respect to only the first Oragenics Product developed
under the Channel Agreement that reaches any such milestone, the Company has
agreed to make certain milestone payments (each a “Milestone Payment” and
together “Milestone Payments”) to Intrexon in the form of shares of Company
Common Stock, or at the Company’s sole option make a cash payment to Intrexon
(based upon the fair market value of the shares) on the date the Milestone Event
(as defined below) is achieved:

(a) upon the filing of the first Investigational New Drug application (“IND”)
with the U.S. Food and Drug Administration for an Oragenics Product (as that
term is defined in the Channel Agreement), or alternatively the filing of the
first equivalent regulatory filing with a foreign regulatory agency, that number
of shares of Common Stock (the “IND Milestone Shares”) equal to the number of
shares of Common Stock comprising 1% of the Base Shares (as hereafter defined).
For purposes herein, the Base Shares means (i) the number of shares of Common
Stock together with any securities or instruments convertible or exercisable for
shares of Common Stock issued and outstanding at the time of the relevant
Milestone Event, (ii) minus any shares issuable upon conversion of Capital
Inducement Securities. For purposes herein, Capital Inducement Securities means
warrants or other convertible securities of the Company issued to investors in
connection with a debt or equity investment in the Company that are issued in
addition to the primary investment securities and in an amount not to exceed 10%
of the overall number of shares issued in the investment (on an as-converted to
Common Stock basis);

(b) upon the dosing of the first patient in the first Phase 2 clinical study
with an Oragenics Product, that number of shares (the “Phase 2 Milestone
Shares”) equal to the number of shares of Common Stock comprising 1.5% of the
Base Shares;

(c) upon the dosing of the first patient in the first Phase 3 clinical study
with an Oragenics Product, that number of shares (the “Phase 3 Milestone
Shares”) equal to the number of shares of Common Stock comprising 2% of the Base
Shares;



--------------------------------------------------------------------------------

(d) upon the filing of the first New Drug Application (“NDA”) or Biologics
License Application (“BLA”) with the U.S. Food and Drug Administration for an
Oragenics Product, or alternatively the filing of the first equivalent
regulatory filing with a foreign regulatory agency, that number of shares (the
“NDA Milestone Shares”) equal to the number of shares of Common Stock comprising
2.5% of the Base Shares; and

(e) upon the granting of the first regulatory approval of an Oragenics Product,
that number of shares (the “Approval Milestone Shares”) equal to the number of
shares of Common Stock comprising 3% of the Base Shares.

The number of shares of Common Stock to be issued under each of subsections
(a) through (e) of this Section 1.2 shall be rounded down to the nearest whole
share. The event giving rise to an issuance of shares under subsections
(a) through (e) of this Section 1.2 shall be a “Milestone Event” and together,
the “Milestone Events.” A Milestone Payment shall be due within thirty days
following the date of the occurrence of a Milestone Event.

1.3 Company Sale. In the event that the Company consummates a Company Sale (as
defined below in Section 11.13) prior to any one or more of the Subsequent
Closings, and the Channel Agreement is transferred or assigned to the buyer or
assigned to the buyer in connection with such Company Sale, the Company and
Intrexon agree that Intrexon shall be entitled to receive and any successor in
interest to Company be obligated to pay, in lieu of the specific Milestone
Payment amounts set forth in Section 1.2, at each Subsequent Closing following
the Company Sale a minimum milestone payment in cash in an amount set forth in
the following subsections (a) through (e) of this Section 1.3 (the “Minimum
Milestone Amounts”).

(a) If the closing for the Milestone Event in Section 1.2(a) occurs after a
Company Sale, Intrexon will receive at that closing, and in lieu of the IND
Milestone Shares, the greater of (i) $1,500,000 or (ii) the fair market value
that the IND Milestone Shares would have been entitled to receive had they been
outstanding at the consummation of the Company Sale.

(b) If the closing for the Milestone Event in Section 1.2(b) occurs after
Company, Intrexon will receive at that closing, and in lieu of the Phase 2
Milestone Shares, the greater of (i) $5,000,000 or (ii) the fair market value
that the Phase 2 Milestone Shares would have been entitled to receive had they
been outstanding at the consummation of the Company Sale.

(c) If the closing for the Milestone Event in Section 1.2(c) occurs after a
Company Sale, Intrexon will receive at that closing, and in lieu of the Phase 3
Milestone Shares, the greater of (i) $10,000,000 or (ii) the fair market value
that the Phase 3 Milestone Shares would have been entitled to receive had they
been outstanding at the consummation of the Company Sale.

(d) If the closing for the Milestone Event in Section 1.2(d) occurs after a
Company Sale, Intrexon will receive at that closing, and in lieu of the NDA
Milestone Shares, the greater of (i) $15,000,000 or (ii) the fair market value
that the NDA Milestone Shares would have been entitled to receive had they been
outstanding at the consummation of the Company Sale.

(e) If the closing for the Milestone Event in Section 1.2(e) occurs after a
Company Sale, Intrexon will receive at that closing, and in lieu of the Approval
Milestone Shares, the greater of (i) $25,000,000 or (ii) the fair market value
that the Approval Milestone Shares would have been entitled to receive had they
been outstanding at the consummation of the Company Sale.

The payment of a Minimum Milestone Amount due under subsections (a) through
(e) above will be due within thirty days (30) following the date of the
occurrence of the respective Milestone Event.

1.4 Capital Adjustments. If after the date hereof (i) the outstanding shares of
the Company’s Common Stock shall be subdivided or split into a greater number of
shares or a dividend in Common Stock shall be paid in respect of such Common
Stock or (ii) the outstanding shares of Common Stock are combined, then all
share quantities in this Agreement not yet issued shall be appropriately
adjusted to reflect such stock split, stock dividend or conjunction. If



--------------------------------------------------------------------------------

after the date hereof (i) the Company shall pay a dividend in securities of the
Company (other than in Common Stock) or of other property (including cash) on
the Common Stock, or (ii) there shall occur any merger, consolidation, capital
reorganization or reclassification in which the Common Stock is converted or
exchanged for securities, cash or other property, the class or series of stock
constituting the Common Stock for purposes of this Agreement, shall be
appropriately adjusted to reflect such other dividend, merger, consolidation,
capital reorganization or reclassification. After any event referenced in
clauses (i) through (ii) of the immediately preceding sentence is consummated,
if applicable, all references herein to the Company’s Common Stock shall be
deemed to refer to the capital stock or property (including cash) into or for
which the Common Stock was converted or exchanged, with the necessary changes in
detail.

SECTION 2. CLOSING AND DELIVERY

2.1 Issuance of Technology Access Fee Shares. Subject to the terms and
conditions of this Agreement, the Channel Agreement and in reliance upon the
representations, warranties and agreements contained herein, the Company will
issue to Intrexon the Technology Access Fee Shares. The Parties agree that the
consideration received by the Company hereunder shall be the execution and
delivery by Intrexon of the Channel Agreement which consideration is at least
equal to the par value of the Technology Access Fee Shares issued hereunder.

2.2 Closings. Each closing of an issuance of shares pursuant to this Agreement
shall be held at the offices of Shumaker, Loop & Kendrick, LLP, 101 East Kennedy
Blvd., Suite 2800, Tampa, Florida 33602 or at such other place as the Company
and Intrexon may agree, as follows:

(a) the closing of the issuance of the Technology Access Fee Shares will occur,
subject to the conditions set forth in Section 9 hereof and applicable to the
Technology Access Fee Shares Closing, (i) on the fourth business day following
any necessary approvals of this Agreement by stockholders and/or directors of
Company (the “Stockholder Approval”), or (ii) on such other date as Intrexon and
the Company may agree upon (in either case, the “Technology Access Fee Shares
Closing”); and

(b) the issuance of the IND Milestone Shares, the Phase 2 Milestone Shares, the
Phase 3 Milestone Shares, the NDA Milestone Shares, and the Approval Milestone
Shares will each occur, subject to achievement of their respective Milestone
Events and the conditions set forth in Section 9 hereof and applicable to the
Subsequent Closings, on the earlier of (i) the thirtieth day following their
respective triggering Milestone Event as set forth in sections 1.2(b) through
1.2(f) above, and (ii) such other date as Intrexon and the Company may agree
(singularly, a “Subsequent Closing,” or collectively, the “Subsequent
Closings”).

The Technology Access Fee Closing and the Subsequent Closings are collectively
hereinafter referred to as the “Closings” and individually as a “Closing”.

2.3 Delivery of the Shares. Promptly following a Closing, the Company shall
deliver to Intrexon a certificate representing the shares required to be issued
at such Closing, registered in the name of Intrexon.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Subject to and except as set forth in the SEC Documents or on the Schedule of
Exceptions which is arranged in sections corresponding to the sub-section
numbered provisions contained below in this Section, the Company hereby
represents and warrants to Intrexon as of the date hereof as follows:

3.1 Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Company with the Securities and
Exchange Commission (the “Commission”) pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the
end of its most recently completed fiscal year through the date hereof,
including, without limitation, its most recent report on Form 10-Q. The Company
does not have any subsidiaries other than those identified in its most recent
report on Form 10-Q.



--------------------------------------------------------------------------------

The Company is qualified to do business as a foreign corporation and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company, taken as a whole, and any condition, circumstance or
situation that would prohibit the Company from entering into and performing any
of its obligations hereunder.

3.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue the shares
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company, its
board of directors or stockholders is required, except pursuant to Section 8.
When executed and delivered by the Company, this Agreement shall constitute a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application. The Company’s board of directors, at a meeting duly called and
held, adopted resolutions approving the transactions contemplated hereby,
including the issuance of the Technology Access Fee Shares.

3.3 Issuance of Shares. The shares to be issued and sold hereunder have been
duly authorized by all necessary corporate action and, when issued in accordance
with the terms hereof, will be validly issued, fully paid and nonassessable. In
addition, such shares will be free and clear of all liens, claims, charges,
security interests or agreements, pledges, assignments, covenants, restrictions
or other encumbrances created by, or imposed by, the Company (collectively,
“Encumbrances”) and rights of refusal of any kind imposed by the Company (other
than restrictions on transfer under applicable securities laws) and the holder
of such shares shall be entitled to all rights accorded to a holder of Common
Stock. As of the date hereof, 12,174,795 shares of the Company’s Common Stock
are issued and outstanding.

3.4 No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) violate any
provision of the Company’s Articles of Incorporation or Bylaws, each as amended
to date, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
the Company’s properties or assets are bound, or (iii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company is
not required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or issue and sell
the shares in accordance with the terms hereof (other than any filings, consents
and approvals which may be required to be made by the Company under applicable
state and federal securities laws, rules or regulations prior to or subsequent
to the Closing).

3.5 Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(g) of the Exchange Act. During the year
preceding this Agreement, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (the “SEC
Documents”). At the times of their respective filing, all such reports,
schedules, forms, statements and other documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder. At the times of their respective
filings, such reports, schedules, forms, statements and other documents did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
Commission Documents complied in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the consolidated financial position of
the Company as of the dates thereof and the results of operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

3.6 Accountants. Mayer Hoffman McCann P.C. whose report on the financial
statements of the Company is filed with the SEC in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2011, were, at the time such report
was issued, independent registered public accountants as required by the
Securities Act of 1933 and the rules and regulations promulgated thereunder
(together, the “Securities Act”).

3.7 Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

3.8 Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

3.9 No Material Adverse Change. Except as disclosed in the Commission Documents,
since March 31, 2012, the Company has not (i) experienced or suffered any
Material Adverse Effect, (ii) incurred any material liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of the Company’s business or (iii) declared, made or paid any
dividend or distribution of any kind on its capital stock.

3.10 No Undisclosed Events or Circumstances. Except as disclosed in the
Commission Documents, since March 31, 2012, except for the consummation of the
transactions contemplated herein, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

3.11 Litigation. No action, suit, proceeding or investigation is currently
pending or, to the knowledge of the Company, has been threatened in writing
against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

3.12 Compliance. Except for defaults or violations which are not reasonably
likely to have a Material Adverse Effect, the Company is not (i) in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company



--------------------------------------------------------------------------------

received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws, applicable to its business.

3.13 Intellectual Property

(a) To the best of its knowledge, the Company has entered into agreements with
each of its current and former officers, employees and consultants involved in
research and development work, including development of the Company’s products
and technology providing the Company, to the extent permitted by law, with title
and ownership to patents, patent applications, trade secrets and inventions
conceived, developed, reduced to practice by such person, solely or jointly with
other of such persons, during the period of employment by the Company except
where the failure to have entered into such an agreement would not have a
Material Adverse Effect. The Company is not aware that any of its employees or
consultants is in material violation thereof.

(b) To the Company’s knowledge, the Company owns or possesses adequate rights to
use all trademarks, service marks, trade names, domain names, copyrights,
patents, patent applications, inventions, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), and other intellectual property rights (“Intellectual
Property”) as are necessary for the conduct of its business as described in the
Commission Documents. Except as described in the Commission Documents, (i) to
the knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property; (ii) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others against the Company challenging the Company’s rights in or to
any such Intellectual Property; (iii) the Intellectual Property owned by the
Company and, to the knowledge of the Company, the Intellectual Property licensed
to the Company has not been adjudged invalid or unenforceable by a court of
competent jurisdiction or applicable government agency, in whole or in part, and
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property; (iv) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others against the
Company that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, and the Company has
not received any written notice of such claim; and (v) to the Company’s
knowledge, no employee of the Company is the subject of any claim or proceeding
involving a violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company, in each of (i) through (v), for any instances
which would not, individually or in the aggregate, result in a Material Adverse
Effect.

3.14 FDA Compliance.

(a) Except as described in the Commission Documents, the Company: (i) is in
material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by the Company (“Applicable Laws”); (ii) has not
received any FDA Form 483, notice of adverse finding, warning letter, untitled
letter or other correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would not,
individually or in the aggregate, result in a Material Adverse Effect;
(iii) possesses all material Authorizations necessary for the operation of its
business as described in the Commission Documents and such Authorizations are
valid and in full force and effect and the Company is not in material violation
of any term of any such Authorizations; and (iv) since January 1, 2009: (A) has
not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA or any
other federal, state, local or foreign governmental or regulatory authority or
third party alleging that any product operation or



--------------------------------------------------------------------------------

activity is in material violation of any Applicable Laws or Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding;
(B) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; (C) has filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission); and (D) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action.

(b) Since January 1, 2009, and except to the extent disclosed in the Commission
Documents, the Company has not received any notices or correspondence from the
FDA or any other federal, state, local or foreign governmental or regulatory
authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company.

3.15 General Healthcare Regulatory Compliance.

(a) As used in this subsection:

(i) “Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or any political subdivision, court, body, agency
or regulatory authority thereof, and any Person exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to any of the foregoing.

(ii) “Law” means any federal, state, local, national or foreign law, statute,
code, ordinance, rule, regulation, order, judgment, writ, stipulation, award,
injunction, decree or arbitration award or finding.

(b) The Company has not committed any act, made any statement or failed to make
any statement that would reasonably be expected to provide a basis for the FDA
or any other Governmental Entity to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, or
similar policies, set forth in any applicable Laws. Neither the Company, nor, to
the knowledge of the Company, any of its officers, key employees or agents has
been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under applicable Law,
including, without limitation, 21 U.S.C. Section 335a. No claims, actions,
proceedings or investigations that would reasonably be expected to result in
such a material debarment or exclusion are pending, or to the knowledge of the
Company, threatened, against the Company or any of its respective officers,
employees or agents.

(c) Each of the Company and, to its knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care Laws applicable to the Company
or by which any of its properties, businesses, products or other assets is bound
or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42
U.S.C. § 1320a-7), the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(collectively, “Health Care Laws”). The Company has not received any
notification, correspondence or any other written or oral communication from any
Governmental Entity, including, without limitation, the FDA, the Centers for
Medicare and Medicaid Services, and the Department of Health and Human Services
Office of Inspector General, of potential or actual material non-compliance by,
or liability of, the Company under any Health Care Laws.



--------------------------------------------------------------------------------

(d) The Company is not a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any Governmental Entity.

3.16 Application of Takeover Protections. The issuance of the shares hereunder
and Intrexon’s ownership thereof is not prohibited by the business combination
statutes of the state of Florida. The Company has not adopted any stockholder
rights plan, “poison pill” or similar arrangement that would trigger any right,
obligation or event as a result of the issuance of such shares and Intrexon’s
ownership of such shares and there are no similar anti-takeover provisions under
the Company’s charter documents.

3.17 Listing and Maintenance Requirements. The Company is in compliance with the
requirements of the OTC Bulletin Board for continued listing of the Common Stock
thereon. The issuance and sale of the shares hereunder does not contravene the
rules and regulations of the OTC Bulletin Board.

3.18 Private Placement. Neither the Company nor its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Company of the
shares under the Securities Act or (iii) has issued any shares of Common Stock
or shares of any series of preferred stock or other securities or instruments
convertible into, exchangeable for or otherwise entitling the holder thereof to
acquire shares of Common Stock which would be integrated with the sale of the
shares to Intrexon for purposes of the Securities Act or of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, nor will the Company or
any of its subsidiaries or affiliates take any action or steps that would
require registration of any of the shares under the Securities Act or cause the
offering of the shares to be integrated with other offerings. Assuming the
accuracy of the representations and warranties of Intrexon, the offer and
issuance of the shares by the Company to Intrexon pursuant to this Agreement
will be exempt from the registration requirements of the Securities Act.

3.19 No Manipulation of Stock. The Company has not taken, and has no plans to
take, in violation of applicable law, any action outside the ordinary course of
business designed to, or that might reasonably be expected to, cause or result
in unlawful manipulation of the price of the Common Stock.

3.20 Brokers. Other than Griffin Securities, Inc., neither the Company nor any
of the officers, directors or employees of the Company has employed any broker
or finder in connection with the transaction contemplated by this Agreement. The
Company shall indemnify Intrexon from and against any broker’s, finder’s or
agent’s fees for which the Company is responsible.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF INTREXON.

4.1 Purchaser Sophistication. Intrexon represents and warrants to, and covenants
with, the Company that Intrexon (a) is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the acceptance of the shares pursuant hereto, including investments in
securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the shares, (b) Intrexon, in
connection with its decision to purchase the shares, relied only upon the SEC
Documents, other publicly available information, and the representations and
warranties of the Company contained herein. Intrexon is an “accredited investor”
pursuant to Rule 501 of Regulation D under the Securities Act, (c) Intrexon is
acquiring the shares for its own account for investment only and with no present
intention of distributing any of such shares or any arrangement or understanding
with any other persons regarding the distribution of such shares; (d) Intrexon
has not been organized, reorganized or recapitalized specifically for the
purpose of investing in the shares; (e) Intrexon will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire to take a pledge of) any of the
shares except in compliance with the Securities Act and applicable state
securities laws, (f) Intrexon understands that the shares are being offered and
sold to it in reliance upon specific exemptions from the registration
requirements of the Securities Act and state securities laws, and that the
Company is



--------------------------------------------------------------------------------

relying upon the truth and accuracy of, and Intrexon’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Intrexon set forth herein in order to determine the availability of such
exemptions and the eligibility of Intrexon to acquire the shares, (g) Intrexon
understands that its investment in the shares involves a significant degree of
risk, including a risk of total loss of Intrexon’s investment (provided that
such acknowledgment in no way diminishes the representations, warranties and
covenants made by the Company hereunder) and (h) Intrexon understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the shares.

4.2 Authorization and Power. Intrexon has the requisite power and authority to
enter into and perform this Agreement. The execution, delivery and performance
of this Agreement by Intrexon and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of Intrexon or its board of directors or
stockholders is required. When executed and delivered by Intrexon, this
Agreement shall constitute a valid and binding obligation of Intrexon
enforceable against Intrexon in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

4.3 No Conflict. The execution, delivery and performance of this Agreement by
Intrexon and the consummation by Intrexon of the transactions contemplated
hereby do not and will not (i) violate any provision of Intrexon’s charter or
organizational documents, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which Intrexon is a party
or by which Intrexon’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to Intrexon or by which any property or asset of
Intrexon are bound or affected, except, in all cases, other than violations
(with respect to federal and state securities laws) above, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
Intrexon’s ability to perform its obligations under the Agreement.

4.4 Restricted Shares. Intrexon acknowledges that the shares when issued shall
be restricted securities and must be held indefinitely unless subsequently
registered under the Securities Act or the Company receives an opinion of
counsel reasonably satisfactory to the Company that such registration is not
required. Intrexon is aware of the provisions of Rule 144 promulgated under the
Securities Act which permit limited resale of stock purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things, the existence of a public market for the stock, the availability
of certain current public information about the Company, the resale occurring
not less than one year after a party has purchased and paid for the stock to be
sold, the sale being through a “broker’s transaction” or a transaction directly
with a “market maker” and the number of shares of the stock being sold during
any three-month period not exceeding specified limitations. Intrexon further
acknowledges and understands that the Company may not be satisfying the current
public information requirement of Rule 144 at the time Intrexon wishes to sell
the shares and, if so, Intrexon would be precluded from selling the shares under
Rule 144 even if the one year minimum holding period has been satisfied.

4.5 Ownership of Common Stock. As of the date hereof, excluding the Technology
Access Fee Shares, Intrexon and its Affiliates beneficially own no shares of
Common Stock of the Company.

4.6 Stock Legends. Intrexon acknowledges that certificates evidencing the
Technology Access Fee Shares shall bear a restrictive legend in substantially
the following form (and including related stock transfer instructions and record
notations):

4.7 THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN



--------------------------------------------------------------------------------

AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY.

4.8 Brokers. Neither Intrexon nor any of the officers, directors or employees of
Intrexon has employed any broker or finder in connection with the transaction
contemplated by this Agreement. Intrexon shall indemnify the Company from and
against any broker’s, finder’s or agent’s fees for which Intrexon is
responsible.

SECTION 5. REGISTRATION RIGHTS.

5.1 Piggyback Registration Rights. If, at any time, the Company proposes to file
a registration statement under the Securities Act, other than a registration
relating solely to employee benefit plans or Rule 145 transactions, with respect
to an underwritten offering for its own account of any class of securities of
the Company (a “Registration Statement”), then each such time, the Company shall
give written notice of such intention to file a Registration Statement (a
“Piggyback Notice”) to Intrexon at least five (5) days before the anticipated
filing date. The Piggyback Notice shall describe the number of shares to be
registered and the intended method of distribution and offer Intrexon the
opportunity to register pursuant to such Registration Statement such shares held
by Intrexon (the “Registrable Shares”) as Intrexon may request in writing to the
Company within five (5) days after the date Intrexon first received the
Piggyback Notice (a “Piggyback Registration”). The Piggyback Registration rights
shall be subject ratably to potential underwriter’s limitations set forth
herein. The Company shall take all reasonable steps to include in the
Registration Statement the Registrable Shares which the Company has been so
requested to register by Intrexon. The Company shall be entitled to suspend or
withdraw a Registration Statement prior to its becoming effective. If the
managing underwriter with respect to such an offering advises the Company in
writing that the inclusion of all or any portion of the Registrable Shares which
Intrexon has requested to be included in the Registration Statement would
materially jeopardize the success of the offering, then the Company shall be
required to include in the underwriting only that number of Registrable Shares
which the underwriter advises the Company in writing may be sold without
materially jeopardizing the offering. If Intrexon disapproves of the terms of
any such underwriting may elect to withdraw its Registrable Shares from it by
written notice to the Company and the underwriter. Intrexon also agrees to be
subject to any lock-up agreements reasonably requested by a managing underwriter
so long as the Company shares held by the Company’s largest shareholder are also
subject to a similar lock-up agreement. The Company shall not grant registration
rights to any other holder or prospective holder of its securities in connection
with a private placement of the Company’s securities unless, (i) all shares held
by Intrexon are, at the time of such private placement, included on a
Registration Statement, or (ii) the Company agrees, in connection with such
private placement, to grant Intrexon the right to include on the Registration
Statement a number of Intrexon’s Registrable Shares equal to one half of the
number of shares to be registered on behalf of the other holder or prospective
holder.

5.2 Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company, except as and
to the extent specified in this Section 5, shall be borne by the Company whether
or not the Registration Statement is filed or becomes effective and whether or
not any shares are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with each
securities exchange or market on which shares are listed, (B) with respect to
filings required to be made with the Financial Industry Regulatory Authority and
(C) in compliance with state securities or Blue Sky laws, (ii) messenger,
telephone and delivery expenses, (iii) fees and disbursements of counsel for the
Company, (iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other persons or entities retained
by the Company in connection with the consummation of the transactions
contemplated by this Section 5, including, without limitation, the Company’s
independent public accountants.

5.3 Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Intrexon, its
permitted assignees, officers, directors, agents, Affiliates and employees, to
the fullest extent permitted by applicable law, from and against any and all
claims, losses, damages, liabilities, penalties, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees and



--------------------------------------------------------------------------------

expenses) (collectively, “Losses”), arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in a Registration
Statement or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, except (i) to the extent that such untrue statements or omissions
are based upon information furnished to the Company by Intrexon expressly for
use in the Registration Statement; (ii) as a result of the failure of such
indemnitee to deliver a prospectus, as amended or supplemented, to a purchaser
in connection with an offer or sale; or (iii) the use by the indemnitee of an
outdated or defective prospectus after the Company has notified Intrexon in
writing that the prospectus is outdated or defective, but only if and to the
extent that following such receipt the misstatement or omission giving rise to
such Loss would have been corrected; provided, however, that the indemnity
agreement contained in this Section 5.3 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.

5.4 Indemnification by Intrexon. Intrexon shall indemnify and hold harmless the
Company, its directors, officers, agents and employees to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained in a Registration Statement or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, to the extent that such untrue statement or omission is
contained in or omitted from any information regarding Intrexon furnished in
writing to the Company by Intrexon expressly for use in therein, and that such
information was reasonably relied upon by the Company for use therein, or to the
extent that such information relates to Intrexon or Intrexon’s proposed method
of distribution of shares and was furnished in writing by Intrexon expressly for
use therein. Notwithstanding anything to the contrary contained herein, in no
event shall the liability of Intrexon under this Section 5.4 exceed the net
proceeds to Intrexon as a result of the sale of shares pursuant to a
Registration Statement in connection with which the untrue or alleged untrue
statement or material omission was provided.

SECTION 6. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company and Intrexon herein shall
survive the execution of this Agreement and the issuance to Intrexon of the
Technology Access Fee Shares and shall terminate eighteen (18) months after the
Technology Access Fee Shares Closing, provided, however, that the
representations and warranties in Sections 3.1, 3.2 and 3.3 shall survive for so
long as Intrexon continues to hold any of the Technology Access Fee Shares sold
hereunder. No claim may be asserted against either party for breach of any
representation or warranty contained herein, unless written notice of such claim
is received by such party describing in reasonable detail and to the extent
available the facts and circumstances with respect to the subject matter of such
claim on or prior to the date on which the representation or warranty on which
such claim is based ceases to survive as set forth above. In no event shall any
party be liable to the other party for any punitive, incidental, consequential,
special or indirect damages, including loss of future revenue or income, loss of
business reputation or opportunity relating to the breach or alleged breach of
any representation or warranty in this Agreement.

SECTION 7. COVENANTS.

7.1 Notifications.

(a) During the period prior to the Technology Access Fee Shares Closing, the
Company will promptly advise Intrexon in writing of (i) any Material Adverse
Effect, or (ii) any notice or other communication from any third person or
entity alleging that the consent of the third person is required in connection
with the transactions contemplated by this Agreement.

(b) Information received by Intrexon pursuant to this Section 7.1 shall be
considered “Confidential Information” as such term is defined in the Channel
Agreement and Intrexon agrees to treat such information in accordance with the
provisions of Article 7 of the Channel Agreement.



--------------------------------------------------------------------------------

7.2 Standstill Provision.

(a) Intrexon hereby agrees that, for a period of three years from the date
hereof, unless specifically invited in writing by the Company to do so, neither
Intrexon nor any of its Affiliates will, or will cause or knowingly permit any
of its or their directors, officers, employees, investment bankers, attorneys,
accountants or other advisors or representatives to, in any manner, directly or
indirectly:

(i) effect or seek, initiate, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way advise or, assist any other
person to effect or seek, initiate, offer or propose (whether publicly or
otherwise) to effect or cause or participate in, any acquisition of any
securities (or beneficial ownership thereof) or assets of the Company; any
tender or exchange offer, merger, consolidation or other business combination
involving the Company; any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company; or
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Commission) or consents to vote any voting securities of the Company;

(ii) form, join or in any way participate in a “group” (as defined under the
Exchange Act, hereafter a “Group”) with respect to any securities of the
Company;

(iii) otherwise act, alone or in concert with others, to seek to control or
influence the management, board of directors, or policies of the Company (except
as contemplated by Section 7.4 of this Agreement);

(iv) take any action which could reasonably be expected to force the Company to
make a public announcement regarding any of the types of matters set forth in
this Section 7.2; or

(v) enter into any agreements, discussions or arrangements with any third party
with respect to any of the foregoing.

(b) Notwithstanding the foregoing, the Company hereby agrees that the provisions
of this Section 7.2 shall not apply to the following:

(i) the purchase by Intrexon and/or its Affiliates after the date hereof (and
not pursuant to this Agreement) of up to an aggregate number of shares of Common
Stock that does not exceed 10% of the number of shares of Common Stock then
issued and outstanding;

(ii) the exercise by Intrexon and/or its Affiliates, if applicable, of any
voting rights available to Company stockholders generally pursuant to any
transaction described Section 7.2(a)(i) above, provided that Intrexon has not
then either directly, indirectly, or as a member of a Group made, effected,
initiated or caused such transaction to occur or otherwise violated this
Section 7.2;

(iii) the exercise by Intrexon and/or its Affiliates, if applicable, of any
voting rights generally available to it or them as non-Affiliate security
holders of a third party that is a participant in an action or transaction
described in Section 7.2(a)(i) above, provided that Intrexon has not then either
directly, indirectly, or as a member of a Group made, effected, initiated or
caused such action or transaction to occur or otherwise violated this
Section 7.2;

(iv) any activity by Intrexon after the Company has made any public announcement
of its intent to solicit or engage in any transaction which would result in a
Company Sale;

(v) making any communication to Company executive management on a confidential
basis solely that Intrexon would be interested in engaging in discussions with
the Company that could result in a negotiated transaction described in
Section 7.2(a)(i) so long as Intrexon does not propose any such transaction or
discuss or refer to potential terms thereof without the Company’s prior consent;
and



--------------------------------------------------------------------------------

(vi) Intrexon exercising its Equity Purchase Participation Right in accord with
Section 8.

(c) Subject to Section 11.13, Intrexon’s rights and the Company’s obligations
under this Section 7.2 shall terminate upon the termination of the Channel
Agreement.

7.3 Intrexon Proposals. Notwithstanding any of the foregoing provisions of
Section 7.2, the Company further agrees that nothing herein shall limit the
ability of Intrexon to confidentially propose to the executive management of the
Company and its board of directors, and/or advocate for, any transaction between
the Company and any third party unaffiliated with Intrexon or its Affiliates.

7.4 Further Assurances. Each of the Company and Intrexon shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as each other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement, the Channel Agreement and
the consummation of the transactions contemplated thereby.

SECTION 8. EQUITY PURCHASE PARTICIPATION RIGHT

8.1 Intrexon Equity Purchase Participation Right. Intrexon shall be entitled to,
at its election, participate in each Qualified Financing (as hereinafter
defined) conducted by the Company and may purchase as part of, or in connection
with, such Qualified Financing an amount of Common Stock or other of the
Company’s securities equal to up to 30% of the number of shares of Common Stock
(or other of the Company’s securities) issued and sold by the Company in the
Qualified Financing (excluding the securities sold pursuant to this Section 8.1)
(collectively, the “Equity Purchase Participation Right”). For the purposes of
this Section 8, a “Qualified Financing” shall mean a sale by the Company of
Common Stock, or equity securities convertible into Common Stock, in a public or
private offering, raising gross cash proceeds of at least $1,000,000 where the
shares sold are either registered under the Securities Act on issuance, or the
Company agrees to register such shares following the issuance of such shares.
The price per share paid by Intrexon in any such Qualified Financing shall be
the same as that paid by the other investors in such Qualified Financing, and
upon the exercise of the Equity Purchase Participation Right Intrexon shall
receive securities of the same type and with the same rights, preferences and
privileges as the other investors in such Qualified Financing, including, for
example, any warrant coverage, subject to the execution by Intrexon of the
investment documents entered into by the other investors in the Qualified
Financing.

In the event that the Company intends to conduct a Qualified Financing:

(a) Upon receipt of written notice from the Company that it intends to conduct a
Qualified Financing, Intrexon shall, within ten (10) days of receipt of such
documents, notify the Company as to whether Intrexon wishes to participate in
the Qualified Financing. Upon such election, and subject to Section 8.1(b), the
Company shall permit Intrexon to participate in such offering in the amount
elected by Intrexon in accordance with the preceding sentence.

(b) If counsel to the Company or counsel to any underwriter in a public offering
that is a Qualified Financing advises the Company that Intrexon’s inclusion is
not permissible under and in compliance with applicable securities laws
(including without limitation Section 6 of the Securities Act), the offering and
sale of securities to Intrexon pursuant to this Section 8.1 shall be made by the
Company in a concurrent private placement and not in such public offering. In
any such private placement: (i) the offer of the securities in such private
placement shall be made on the same terms and conditions as the offer of the
securities in the public offering, (ii) the closing of the private placement
shall occur concurrently with the closing of the Qualified Financing, and
(iii) the Company shall provide registration rights similar to those provided in
Section 5.1 of this Agreement with respect to the securities purchased in the
private placement.



--------------------------------------------------------------------------------

SECTION 9. CONDITIONS TO CLOSING.

9.1 The obligation hereunder of the Company to issue shares to Intrexon at each
Closing is subject to the satisfaction or waiver, at or before the Closing of
the conditions set forth below. These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.

(a) Accuracy of Intrexon’s Representations and Warranties. The representations
and warranties of Intrexon shall be true and correct as of the date when made
and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct as of such date.

(b) Performance by Intrexon. Intrexon shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Channel Agreement to be performed, satisfied
or complied by Intrexon at or prior to the Closing Date.

(c) Channel Partnership Agreement. The Channel Agreement shall have been entered
into by the Company and Intrexon and shall be in full force and effect.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened in
writing against Intrexon or any of the officers, directors or Affiliates of
Intrexon seeking to restrain, prevent or change the transactions contemplated by
this Agreement, the Channel Agreement or seeking damages in connection with such
transactions.

9.2 The obligation hereunder of Intrexon to receive Shares and consummate the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver, at or before each Closing, of each of the conditions set forth below.
These conditions are for Intrexon’s sole benefit and may be waived by Intrexon
at any time in its sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct as of the Closing Date, except for representations and warranties
that speak as of a particular date, which shall be true and correct as of such
date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Channel Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

(c) Channel Partnership Agreement. The Channel Agreement shall have been entered
into by the Company and Intrexon and shall be in full force and effect.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement or the
Channel Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened in
writing against the Company or any of the officers, directors or Affiliates of
the Company seeking to restrain, prevent or change the transactions contemplated
by this Agreement, the Channel Agreement or seeking damages in connection with
such transactions.



--------------------------------------------------------------------------------

(f) Opinion. Counsel for the Company shall have delivered to Intrexon an opinion
letter containing legal opinions in a form reasonably acceptable to Intrexon.

(g) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect.

SECTION 10. NOTICES.

All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:

 

If to the Company:    Oragenics, Inc.    3000 Bayport Drive, Suite 685,   
Tampa, FL 33607    Attention: Chief Executive Officer    Fax No.: (813) 286-7904
If to Intrexon:    Intrexon Corporation    20358 Seneca Meadows Parkway   
Germantown, MD 20876    Attention: Legal Department    Fax No.: (301) 556-9902

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by
telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by certified mail, postage prepaid, return receipt
requested.

SECTION 11. MISCELLANEOUS.

11.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

11.2 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the parties hereto.

11.3 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

11.4 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by law,
(a) all other provisions hereof shall remain in full force and effect and shall
be liberally construed in order to carry out the intentions of the Parties as
nearly as may be possible and (b) the parties shall use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
such provision(s) in this Agreement.

11.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
entered into and performed entirely in the State of Delaware by Delaware
residents, without regard to conflicts of law principles.

11.6 Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile, PDF, or other means of electronic communication), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.



--------------------------------------------------------------------------------

11.7 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto,
provided that Intrexon shall not assign its rights or obligations hereunder
unless Intrexon assigns such rights in whole and not in part to an assignee of
such rights and obligations which shall agree in writing with the Company to be
bound by this Agreement and that Intrexon’s rights under Sections 7.1 and 7.2
and obligations under Section 8 shall not be assignable.

11.8 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

11.9 Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.

11.10 Entire Agreement. This Agreement (including the Schedule of Exceptions),
the Channel Agreement and other documents executed and delivered pursuant hereto
and thereto, including the exhibits, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

11.11 Publicity. Except as otherwise provided herein, no party shall issue any
press releases or otherwise make any public statement with respect to the
transactions contemplated by this Agreement without the prior written consent of
the other party, except as may be required by applicable law or regulations, in
which case such party shall provide the other parties with reasonable notice of
such publicity and/or opportunity to review such disclosure. The Company shall
issue a press release announcing the transaction contemplated by this Agreement
and the Channel Agreement prior to the opening of the financial markets in New
York City on the business day immediately following the date hereof. Such press
release shall be substantially in the form mutually agreed to by the parties.

11.12 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

11.13 Company Sale. For purposes of this Agreement, a “Company Sale” shall mean
the sale of the Company, whether in a single transaction or in a series of
related transactions that are consummated contemporaneously (or consummated
pursuant to contemporaneous agreements), to one or more unaffiliated third
parties on an arm’s-length basis, pursuant to which such unaffiliated third
party or parties acquires (i) (whether by merger, consolidation, sale or
transfer of capital stock, recapitalization, or otherwise) more than fifty
percent (50%) of the Company’s capital stock or (ii) all or substantially all
of the assets of the Company determined on a consolidated basis.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Issuance Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

 

ORAGENICS, INC. By:  

/s/ John N. Bonfiglio

Name:  

John N. Bonfiglio

Title:  

President and CEO

INTREXON CORPORATION By:  

/s/ Jayson Rieger

Name:  

Jayson Rieger

Title:  

SVP, President HTD



--------------------------------------------------------------------------------

SECTION 1.

     AUTHORIZATION OF ISSUANCE OF SHARES      1   

1.1

    

Technology Access Fee Shares

     1   

1.2

    

Milestones

     1   

1.3

    

Company Sale

     2   

1.4

    

Capital Adjustments

     3   

SECTION 2.

     CLOSING AND DELIVERY      3   

2.1

    

Issuance of Technology Access Fee Shares

     3   

2.2

    

Closings

     4   

2.3

    

Delivery of the Shares

     4   

SECTION 3.

     REPRESENTATIONS AND WARRANTIES OF THE COMPANY      4   

3.1

    

Organization, Good Standing and Power

     4   

3.2

    

Authorization; Enforcement

     5   

3.3

    

Issuance of Shares

     5   

3.4

    

No Conflicts; Governmental Approvals

     5   

3.5

    

Commission Documents, Financial Statements

     6   

3.6

    

Accountants

     6   

3.7

    

Internal Controls

     6   

3.8

    

Disclosure Controls

     6   

3.9

    

No Material Adverse Change

     7   

3.10

    

No Undisclosed Events or Circumstances

     7   

3.11

    

Litigation

     7   

3.12

    

Compliance

     7   

3.13

    

Intellectual Property

     7   

3.14

    

FDA Compliance

     8   

3.15

    

General Healthcare Regulatory Compliance

     9   

3.16

    

Application of Takeover Protections

     10   

3.17

    

Listing and Maintenance Requirements

     10   

3.18

    

Private Placement

     10   

3.19

    

No Manipulation of Stock

     11   

3.20

    

Brokers

     11   

SECTION 4.

     REPRESENTATIONS, WARRANTIES AND COVENANTS OF INTREXON      11   

4.1

    

Purchaser Sophistication

     11   

4.2

    

Authorization and Power

     12   

4.3

    

No Conflict

     12   

4.4

    

Restricted Shares

     12   

4.5

    

Ownership of Common Stock

     13   

 

1



--------------------------------------------------------------------------------

4.6

    

Stock Legends

     13   

4.7

    

Brokers

     13   

SECTION 5.

     REGISTRATION RIGHTS      13   

5.1

    

Piggyback Registration Rights

     13   

5.2

    

Registration Expenses

     14   

5.3

    

Indemnification by the Company

     14   

5.4

    

Indemnification by Intrexon

     15   

SECTION 6.

     SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS      15   

SECTION 7.

     COVENANTS      15   

7.1

    

Notifications

     15   

7.2

    

Standstill Provision

     16   

7.3

    

Intrexon Proposals

     17   

7.4

    

Further Assurances

     17   

SECTION 8.

     EQUITY PURCHASE PARTICIPATION RIGHT      17   

8.1

    

Intrexon Equity Purchase Participation Right

     17   

SECTION 9.

     CONDITIONS TO CLOSING      18   

9.1

    

Company Conditions to Closing

     18     

(a)

  

Accuracy of Intrexon’s Representations and Warranties

     18     

(b)

  

Performance by Intrexon

     18     

(c)

  

Channel Partnership Agreement

     19     

(d)

  

No Injunction

     19     

(e)

  

No Proceedings or Litigation

     19   

9.2

    

Intrexon Conditions to Closing

     19     

(a)

  

Accuracy of the Company’s Representations and Warranties

     19     

(b)

  

Performance by the Company

     19     

(c)

  

Channel Partnership Agreement

     19     

(d)

  

No Injunction

     19     

(e)

  

No Proceedings or Litigation

     19     

(f)

  

Opinion

     19     

(g)

  

No Material Adverse Effect

     20   

SECTION 10.

     NOTICES      20   

SECTION 11.

     MISCELLANEOUS      20   

11.1

    

Fees and Expenses

     20   

11.2

    

Waivers and Amendments

     20   

11.3

    

Headings

     20   

11.4

    

Severability

     20   



--------------------------------------------------------------------------------

11.5

    

Governing Law

     21   

11.6

    

Counterparts

     21   

11.7

    

Successors and Assigns

     21   

11.8

    

No Third Party Beneficiaries

     21   

11.9

    

Expenses

     21   

11.10

    

Entire Agreement

     21   

11.11

    

Publicity

     21   

11.12

    

Waiver of Rule of Construction

     21   

11.13

    

Company Sale

     22   